DETAILED ACTION
Response to Amendment
	In response to amendment filed on 5/26/2022, claims 1, 9, 13, 15 and 18 are amended, claims 5, 16 and 19 are canceled. Claims 1- 4, 6- 15, 17- 18 and 20 are pending for examinations.

Allowable Subject Matter
Claims  1- 4, 6- 15, 17- 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about the uplink grant is a latter of a first and second stage uplink grant, wherein the first stage uplink grant specifies uplink transmission characteristics including rank indicator, pre-coding matrix indicator, modulation and coding scheme; and wherein the second stage uplink grant specifies a time for the terminal device to transmit.
Above taken with other limitations of the claims 1 and 8 and dependent claims are consider novel and non-obvious.
None of the prior art of the record shows the combination of the structure elements claimed, particularly about the uplink grant is a latter of a first stage uplink grant and a second stage uplink grant, and wherein the terminal device prepares data transmission upon receiving the first stage uplink grant based on data transmission information indicated in the first stage uplink grant, and wherein the second stage uplink grant provides the timing of the data transmission, based on which the terminal device transmits the data and the coordination indicator.
Above taken with other limitations of the claims 15 and 18 and dependent claims are consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468